Citation Nr: 1104880	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, to 
include on a secondary basis.

2.  Entitlement to service connection for a psychiatric 
disability claimed as depression, to include on a secondary 
basis.

3.  Entitlement to an initial rating in excess of 30 percent for 
headaches.

4.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 
2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and April 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The July 2008 rating decision denied service 
connection for a heart disability and for depression.  The April 
2009 rating decision granted service connection for headaches and 
assigned a 30 percent rating, and granted service connection for 
radiculopathy of the lower extremities, and assigned each lower 
extremity a 10 percent disability rating.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has a heart disability that is related to service or to a 
service-connected disability or that a heart disability was 
manifested within one year of service discharge.

2.  There is no competent medical evidence showing that the 
Veteran has a psychiatric disorder that is related to service or 
to a service-connected disability or that a psychiatric 
disability was manifested within one year of service discharge.

3.  The Veteran's headaches are manifested by characteristic 
prostrating attacks occurring on average once a month over the 
last several months; there is no evidence of very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.

4.  The Veteran's radiculopathy of the right lower extremity is 
manifested by mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's radiculopathy of the left lower extremity is 
manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A heart disability is not due to a service-connected 
disability or incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  A psychiatric disability is not due to a service-connected 
disability or incurred in or aggravated by active service.  38 
U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for an initial rating in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code 8100 (2010).

4.  The criteria for an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in September 2007, December 
2007, and March 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his service connection claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Although no notice letter 
informed the Veteran as to disability ratings and/or effective 
dates, the Board has concluded that the preponderance of the 
evidence is against the service connection claims; therefore, any 
question as to an appropriate disability rating or effective date 
is rendered moot. 

With respect to the increased rating claims, the Veteran is 
challenging the initial disability ratings assigned following the 
grant of service connection for headaches and radiculopathy of 
the lower extremities.  Service connection for these disabilities 
was awarded in an April 2009 rating decision.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
cardiovascular disease).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating 
decision, which established service connection and assigned the 
initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period is 
to be considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet. App. 119.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  Service Connection Claims

The Veteran claims that he is entitled to service connection for 
a heart disability because it is due to his service-connected 
hypertension.  He also claims that service connection is 
warranted for a psychiatric disability claimed as depression 
because it is caused by all of his service-connected 
disabilities.

The Board notes that when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection for both 
issues on both a direct and secondary basis in this appeal.

A review of the service treatment records is negative for heart 
problems or complaints.  The service treatment records are also 
negative for psychiatric problems or complaints.  In 1993, 
cardiopulmonary findings were normal.  A March 2002 report of 
medical history indicates that the Veteran denied shortness of 
breath, nervous trouble, depression or excessive worry, and 
having been evaluated or treated for a mental disorder.  He did 
complain of heart trouble or murmur, and palpitation, pounding 
heart, or abnormal heartbeat.  He explained that he was born with 
a heart murmur.  The separation examination report reveals normal 
heart examination.

A June 2004 VA examination report notes that the Veteran has a 
negative cardiac medical history.  He denied chest pains, cardiac 
events, palpitations, and flushing.  Physical examination 
revealed a regular heart rate and rhythm.  There was no murmur.  
Carotid arteries were equal in intensity, and without bruits or 
thrills.  There was no indication of congestive heart failure.  
There was also no indication of cardiomegaly.  

A March 2006 cardiac examination notes that the Veteran denied 
chest pain, paroxysmal nocturnal dyspnea, dyspnea on exertion, 
and palpitations.  There was no gallop or murmur, and heart 
rhythm was normal.  Another March 2006 VA primary care clinic 
note indicates that the Veteran denied any cardiac irregularity 
or signs of failure.  A September 2006 VA treatment record notes 
that the Veteran has hypertension, for which he is on medication.  
He does not experience angina, shortness of breath, chest pain, 
or palpitations.  

A January 2007 VA primary care note indicates no chest pain or 
palpitation.  The Veteran denied feelings of sadness or 
depression.  

An October 2007 VA examination report notes that the Veteran 
reported having a heart murmur since 1990-1991, and shortness of 
breath.  The examiner stated that the Veteran had no complaints 
or symptoms typical of coronary artery disease, he receives no 
treatment for coronary artery disease, and his VA treatment 
records are devoid of any coronary complaints, treatment, or 
testing.  The Veteran complained of intermittent exertional 
shortness of breath.  The report notes that there is no trauma to 
the heart, no hospitalization, no cardiac neoplasm, no myocardial 
infarction, no congestive heart disease, no rheumatic heart 
disease, no hypertensive heart disease, no syphilitic heart 
disease, no endocarditis, and no pericarditis.  The Veteran has 
no history of syncope, fatigue, angina, dizziness, or any other 
cardiac history.  He complained of dyspnea on severe exertion.  
Stress test results were normal.  Heart size was normal.  Based 
on examination and testing results, the examiner stated that 
there is no evidence of any coronary disease.  The Veteran avoids 
some exercise and activity due to shortness of breath with 
exertion.  His exercise tolerance test and echocardiogram were 
normal; therefore, there is no evidence of any coronary artery 
disease.  The examiner stated that because there is no coronary 
artery disease, the Veteran's hypertension did not cause any 
coronary artery disease.

A June 2008 VA depression screening was negative.

An October 2008 VA mental examination report notes that the 
Veteran did not have any psychiatric treatment while on active 
duty, or since he left active duty.  On examination, the examiner 
stated that the Veteran has no prominent symptoms of depressed 
mood or loss of interest in pleasurable activities.  His symptoms 
do not meet the DSM-IV criteria for a depressive disorder or 
adjustment disorder with depressed mood or depression secondary 
to a general medical condition.  In sum, the examiner stated that 
the Veteran has no psychiatric diagnosis whatsoever.  He does not 
have symptoms that would meet the DSM-IV criteria for any 
psychiatric condition.  The examiner concluded that the Veteran's 
multiple service-connected conditions have not caused depression.  

A June 2009 VA treatment record notes that the heart had a 
regular rate and rhythm.  There was no evidence of murmur, 
gallop, or rub.  The carotid arteries are free of bruits 
bilaterally.  There was no palpable pre-tibial edema present on 
examination.  

A September 2009 VA examination report notes that the heart had 
regular rhythm.  There was no click or rub.  Chest shape was 
normal and percussion examination was normal.  The examiner 
stated that there was no hypertensive heart disease.

In sum, there is no finding of any actual heart disability or 
psychiatric disability during the period of the claim.  The Board 
notes that, in the absence of proof of a current disability, 
there can be no valid claim for service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  The requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim...even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  Here, none of the medical evidence reflects a 
diagnosis of any current heart disability or any current 
psychiatric disability.  

The Federal Circuit has held that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. 
Cir. 2006).  As a finder of fact, though, the Board may weigh the 
absence of contemporaneous records when assessing the credibility 
of the lay evidence.  Here, the Veteran is competent to describe 
any cardiac or psychiatric symptoms he has been experiencing.  
However, he is not competent to provide a diagnosis regarding a 
heart disability or a psychiatric disability.  The medical 
evidence of record establishes that the Veteran's heart is 
normal, except for the intermittent complaints of shortness of 
breath on exertion.  However, all diagnostic tests were normal, 
and reflect no heart problems.  The medical evidence also 
establishes that the Veteran has no psychiatric symptoms.  He has 
never been diagnosed with any psychiatric disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe his symptoms, any contentions by the 
Veteran that he has any current heart or psychiatric disability 
that is etiologically related to active service or service-
connected disability are not competent.  There is no indication 
that he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran does not contend, and the file does not show, that 
the October 2007 or the October 2008 VA examination was 
inadequate.  Rather, the Board finds that the VA examinations are 
adequate because, as shown above, they were based upon 
consideration of the Veteran's prior medical history, his 
assertions and current complaints, and because it describes the 
Veteran's relevant complaints and in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994) (internal quotations omitted).  The 
Board accordingly finds that remand for a new examination or 
examinations is not required at this point.  See 38 C.F.R. 
§ 3.159(c)(4).

As such, service connection for heart disability and for 
psychiatric disability is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

	II.  Increased Rating Claims

		A.  Headaches

Throughout the entire initial evaluation period, the Veteran's 
headaches are rated as 30 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, which provides that migraine 
headaches are rated based upon their frequency and severity.  A 
30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent, completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  

The medical evidence of record shows that a September 2006 VA 
examination report notes that the Veteran has headaches when he 
has sinus infections.  He also stated that his headaches occur 
two to three times per week and have been worsening over the last 
several months.  The headaches are bad enough that he is unable 
to work when they are at their worst.  

An April 2009 VA examination report notes that the Veteran has 
headaches weekly.  They last hours.  Less than half of the 
attacks are prostrating.  Neurological examination was normal.  
The diagnosis was tension/migraine headaches.  It was also noted 
that occasionally the Veteran has to sit down and rest when he 
has a severe headache.  This occurs one to two times a week.  
Such a prostrating attack can last up to one half hour.

An October 2009 VA examination report notes that although the 
Veteran's headaches interfere with employment, they do not cause 
him to be unable to work.
 
After review of the medical evidence of record, the Board finds 
that the Veteran's chronic headaches are appropriately rated as 
30 percent disabling throughout the initial evaluation period.  A 
higher, 50 percent rating is not warranted because there is no 
evidence of very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Notably, 
the medical evidence shows that the Veteran has a weekly headache 
which lasts hours.  Only half of those are prostrating, and none 
are completely prostrating.  They do interfere with work when 
they get bad, but there is no evidence, and the Veteran does not 
suggest, that he is limited in his ability to work due to 
headaches such that the headaches are productive of severe 
economic inadaptability.  Moreover, the October 2009 VA examiner 
opined that the headaches do not prevent the Veteran from working 
altogether.  He works full time as a pastor and as a postal 
worker.  Therefore, the evidence does not reveal that the 
Veteran's headaches are productive of severe economic 
inadaptability, and a higher initial rating is not warranted.

		B.  Radiculopathy of the Lower Extremities

Throughout the initial evaluation period, the Veteran's 
radiculopathy of each lower extremity is rated as 10 percent 
disabling under 38 C.F.R. 4.124a, Diagnostic Code 8520.  
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete paralysis 
which is mild, moderate or moderately severe in degree, 
respectively.  

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

The medical evidence of record shows that a June 2004 VA 
examination report notes that neurological examination was within 
normal limits.  Motor neurosensory examination and deep tendon 
reflexes were intact.  The Veteran stated that he has had a 
couple of episodes of sciatica in the L5-S1 distribution, which 
affects only the right leg, to a level just below the knee.

An October 2006 VA examination report notes that lower extremity 
sensory examination was normal to pain, light touch, and position 
sense.  Knee jerk was 1+ and ankle jerk was 2+.  

An April 2007 VA examination report notes that the Veteran 
complained of sharp pain in both buttocks that radiates downward 
into the posterior aspect of both thighs, terminating at mid-
calf.  The pain is sharp, and then it turns into an intense ache.  
He denied numbness, tingling, or weakness in the lower 
extremities.  Examination revealed that motor strength in the 
major muscle groups of the bilateral lower extremities was full 
with active movement against moderate resistance.  There was no 
objective evidence of weakness, motor dysfunction, or nerve 
dysfunction.  Physical examination of the bilateral lower 
extremities was unremarkable.  There was no tenderness to 
palpation and there was full range of motion in the hips, knees, 
and ankles.  Sensory function report was normal to vibration, 
pain, light touch, and position sense in both lower extremities.  
Reflexes were normal.  There was no muscle atrophy, abnormal 
muscle tone or bulk, tremors, tics, or other abnormal movements.  
Gait and balance were normal and no joint function was affected.  
The Veteran works part time as a pastor and part time as a postal 
worker.  Collectively, he works full time.  He has lost three 
weeks during the last 12-month period due to his shoulder and 
back condition.  He denied time lost due to his leg condition.  
The examiner stated that the lower extremity radiculopathy is not 
paralysis or neuritis; it is neuralgia.  

An April 2009 VA examination report notes that the Veteran has 
radiculopathy symptoms involving both legs, which occur 
intermittently with remissions.  Electromyograph (EMG) studies of 
the right lower extremity were consistent with chronic L3-S1 
radiculopathies.  

A September 2009 VA examination report notes that the Veteran has 
dull pain down the right leg, which is mild.  It lasts for hours 
and occurs daily.  On examination, deep tendon reflexes were 
intact.  Ankle jerks were present, and pulses and sensation were 
intact to both lower extremities.  Straight leg raising was 
negative.  

After reviewing the evidence of record, the Board finds that the 
Veteran's radiculopathy of the lower extremities are each 
appropriately rated as 10 percent disabling throughout the entire 
evaluation period.  A higher rating for either disability is not 
warranted.  In this regard, a higher rating for radiculopathy of 
the lower extremities is warranted only for moderate incomplete 
paralysis of the sciatic nerve.  The evidence simply does not 
reflect such a level of incomplete paralysis.  Notably, the 
medical evidence shows complaints of pain, but no numbness or 
tingling.  Moreover, there is only one instance where the 
evidence reflects diminished reflexes, and sensation was 
consistently intact.  There have never been any findings of 
weakness, atrophy or loss of motor strength.  As such, the 
evidence suggests that radiculopathy is no more than mild.  
Therefore, the current ratings of 10 percent for each leg are 
appropriate and higher ratings are not warranted.

		C.  Other Considerations

In reaching the determinations above, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is not 
such a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable decision.

The Board has also considered whether, under Fenderson, a higher 
rating might be warranted for either the Veteran's headaches or 
his radiculopathy of the lower extremities for any period of time 
during the pendency of this appeal.  There is no evidence that 
the Veteran's headaches or his radiculopathy of either leg has 
been persistently more severe than the extent of disability 
contemplated under the assigned ratings for the disabilities at 
any time during the period of this initial evaluation.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Board has considered the issue of whether the 
Veteran's headaches or radiculopathy of the lower extremities 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, 
the threshold factor for extra-schedular consideration is that 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the Rating Schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the Rating Schedule.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, with respect to all three 
disabilities (headaches, radiculopathy of the right lower 
extremity, and radiculopathy of the left lower extremity), 
because the rating criteria reasonably describe the claimant's 
disability level and symptomatology, the claimant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is adequate.


ORDER

Service connection for a heart disability is denied.

Service connection for a psychiatric disability claimed as 
depression, is denied.

An initial rating in excess of 30 percent for headaches is 
denied.

An initial rating in excess of 10 percent for radiculopathy of 
the right lower extremity is denied.

An initial rating in excess of 10 percent for radiculopathy of 
the left lower extremity is denied.


REMAND

The Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
initial rating claims on appeal.  With regard to a TDIU, the 
Board notes that the RO has not developed or adjudicated this 
issue.  However, the Court recently held that a request for a 
TDIU, whether expressly raised by Veteran or reasonably raised by 
the record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for an initial rating for a disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if during the course of an initial rating appeal, the 
claimant or the evidence of record reasonably raises the question 
of whether the Veteran is unemployable due to a disability for 
which an initial rating is sought, then part and parcel with the 
initial rating claim is the issue whether a TDIU is warranted as 
a result of that disability.  Id.  

Because entitlement to a TDIU is part of the Veteran's increased 
rating claims, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU issue to the AOJ for proper 
development and adjudication.    

In this regard, VA's Office of General Counsel has stated that 
when the issue of entitlement to a TDIU for a particular service-
connected disability or disabilities is raised in connection with 
a claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider the 
TDIU issue.  If the Board determines that further action by the 
RO is necessary with respect to TDIU, the Board should remand 
rather than refer the TDIU issue for further development.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, first, the AOJ should send a VCAA notice letter to the 
Veteran for his TDIU claim.  This letter should notify the 
Veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

In this case, the Veteran has already completed the VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  See M21-1MR, IV.ii.2.F.25.i.  

Additionally, there is an October 2009 VA examination report 
which indicates whether each service-connected disability 
standing alone renders the Veteran unemployable.  However, there 
is no opinion regarding whether the Veteran's service-connected 
disabilities, acting in concert, render him unemployable.  
Therefore, such an opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the TDIU 
claim on appeal.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  This 
letter should also comply with the Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.  

2.  Return the claims folder to the VA 
examiner who conducted the October 2009 VA 
examination in order to obtain the 
following opinion:  

Do the Veteran's service-connected 
disabilities, acting in concert with each 
other, prevent him from securing or 
following a substantially gainful 
occupation, without consideration of any 
nonservice-connected disorders and his 
advancing age.  In other words, the 
examiner should please definitively state 
whether any or all of the Veteran's 
service-connected disabilities acting 
together serve to prevent him from 
securing gainful employment.  

The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of the 
pertinent lay and medical evidence of 
record, including the Veteran's education 
and employment background. 

3.  Then readjudicate the claim for TDIU, 
in light of the additional evidence 
obtained.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


